 

Case 7:21-cr-00462 Document1 Filed on 01/27/21 in TXSD Page 1of 3

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Texas

 

 

United States of America )
Vv. ) q _
) Case No. (v- a\-O23 M
Noe DE HOYOS (Y.0.B. 1987) )
Citizenship: United States
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 10, 2021 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC § 554 Did knowingly and unlawfully export or attempt to export from the United

States, any merchandise, article, or object, to wit: 13 firearms, 2,537 rounds
of ammunition, and nine firearm magazines, as defined by the Commerce
Control List, contrary to any law or regulation of the United States, in that the
Defendant had not obtained a license or written authorization for such export,
in violation of Title 50, United States Code, Section 4819(2), and Title 15,
Code of Federal Regulations, Section 730 et seq., all in violation of Title 18,
United States Code, Section 554.

This criminal complaint is based on these facts:

See "Attachment A"

ef Continued on the attached sheet.

Approved by: AUSA M. Alexis Garcia /s/ Evan Ratcliff

Complainant's signature

 

Sworn to and executed by reliable electronic means, sworn to
Printed name and title and attested telephonically per Evan Ratcliff, HS! Special Agent
FED.R.CR.4.1, and probable Printed name and title

cause found on: -

Sworn to before me and signed in my presence.

Date: h-t]a0a) 3°25

City and state: McAllen, Texas Nadia S. Medrano, U.S. Magistrate Judge

Printed name and title

 

 

Judge 's signature

 
 

Case 7:21-cr-00462 Document1 Filed on 01/27/21 in TXSD Page 2 of 3

Attachment A

On January 10, 2021, Noe DEHOYOS, a United States Citizen, arrived for inspection at the Pharr Port of
Entry (POE) seeking entry into the United States from Mexico. US Customs & Border Protection (CBP)
Officers interviewed DEHOYOS, who was the driver and sole occupant of a gold Jeep Cherokee, during
which DEHOYOS admitted to the CBP Officer (CBPO) that he had just come back to the US after being
denied entry into Mexico due to having paper registration tags on the Jeep. The CBPO asked DEHOYOS
if he had any items to declare, including weapons, ammunition, and currency, and DEHOYOS made a
negative oral declination indicating he had none of those items.

CBP referred DEHOYOS and the vehicle for intensive secondary inspection and obtained a second
negative declaration for contraband, including weapons and ammunition, from him. During their
inspection, CBPOs found a plastic-wrapped package tied with rope to the undercarriage of the Jeep and
then immediately searched DEHOYOS as he stood outside of the vehicle. During the search of his
person, CBPOs located a Taurus PT145 handgun concealed in the front waistband area of DEHOYOS’
pants. CBPOs continued an intensive inspection of the Jeep and located a total of thirteen firearms
(including AK-47 and AR-15 style rifles, shotguns, and handguns}, 2,537 rounds of various rifle and pistol
ammunition, nine rifle and pistol magazines, and firearm accessories.

During the interaction, DEHOYOS claimed to have medical problems and was transported to the
hospital, so no Federal interview or arrest took place on that date.

After the seizure, Homeland Security Investigations (HSI) Special Agents (SA) initiated an investigation
and obtained surveillance photos and videos that show DEHOYOS, driving the Jeep, departing the United
States through the Pharr POE and entering the Mexican side of the bridge approximately 50 minutes
prior to his re-arrival and inspection by CBP when the weapons were found. Based on the time of day
{late afternoon) and common wait times to enter the United States at the POE, HSI and CBP found that
this amount of time is consistent with someone being inspected and denied entry into Mexico, then
having to turn around on the bridge and wait to re-enter the US.

On January 26, 2021, DEHOYOS entered the United States from Mexico at the Donna POE where he was
stopped and inspected by CBP. HS! and Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) SAs
responded to the POE and conducted a recorded custodial interview of DEHOYOS. In an early portion of
the interview, DEHOYOS admitted that he crosses from the US to Mexico frequently and has observed
the large white and red signs above the road that say it is illegal to transport firearms to Mexico. Record
checks of his travels indicate that he has entered the US from Mexico via land borders approximately
100 times since January 2020. At no point during the interview did DEHOYOS notify SAs that he
possessed a license to legally export firearms or ammunition from the United States.

During the interview, DEHOYOS made inconsistent statements and claimed no knowledge of the
firearms and ammunition concealed throughout the vehicle found on January 10th. According to
DEHOYOS, he purchased the Jeep one to two days earlier from an unknown individual at the Alamo Flea
Market for $3,000 but had no bill of sale or receipt. DEHOYOS later modified the story and said buying
the vehicle was the idea of a friend of his, but DEHOYOS was unable to recall the full name of his friend
and took several seconds to even come up with a first name. DEHOYOS provided vehicle documents
from the Jeep including a paper registration tag, Texas Title, and an insurance policy, but none of these
documents were in DEHOYOS’ name and he had not signed the title as a buyer.
 

 

Case 7:21-cr-00462 Document1 Filed on 01/27/21 in TXSD Page 3 of 3

DEHOYOS provided SAs consent to search his Apple iPhone 7 and HSI SAs subsequently located a
photograph in the phone’s camera storage of two handguns taken seven days prior to the seizure
(January 3, 2021). The picture appears to be a person standing above a piece of furniture photographing
the two pistols lying on a blanket below. One of the pistols in the photo appears to exactly match the
make, model, and two-tone color pattern of the Taurus PT145 that was seized from DEHOYOS’
waistband during CBP’s search.
